IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        ____________________

                            No. 97-21015

                          Summary Calendar
                        ____________________


     JOE B. RAMON,

                                     Plaintiff-Appellant,
     v.

     BOB LANIER, Mayor; CITY OF HOUSTON,

                                     Defendants-Appellees.

               ------------------------------------

     JOE B. RAMON,

                                     Plaintiff-Appellant,
     v.

     CITY OF HOUSTON,

                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                   (H-96-CV-2996 & H-96-CV-3685)
_________________________________________________________________
                           August 3, 1998
Before KING, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The district court granted summary judgment for the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
defendants in these consolidated cases filed by Joe B. Ramon

alleging that he was refused employment in violation of Title VII

of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e et

seq, and the Age Discrimination in Employment Act (ADEA), 29

U.S.C. §§ 621-634 (1994).   Ramon claimed that he applied for

employment with the City of Houston on two different occasions

and that his applications were rejected in favor of other

applicants who were non-Hispanic, younger males even though he

possessed job qualifications that were superior to those of the

successful applicants.   The defendants contended that Ramon was

not qualified for the first job that he applied for, and that his

poor performance during a job interview eliminated him from

consideration for the second job.

     The district court, in a careful, detailed opinion, assumed,

without deciding, that Ramon had made a prima facie case of

discrimination under Title VII or the ADEA, but concluded that

Ramon had not demonstrated that a genuine issue of material fact

remained on whether the defendants’ reasons for refusing his

employment applications were pretexts for unlawful

discrimination.   As the district court correctly noted, an

employer’s proffered reason cannot be proven to be a “‘pretext

for discrimination’ unless it is shown both that the reason was

false, and that discrimination was the real reason,” citing

Walton v. Bisco Indus. Inc., 119 F.3d 368, 369 (5th Cir.


                                 2
1997)(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

(1993)).   The district court noted that the only evidence

proferred by Ramon on both topics was his own affidavit which

makes only conclusory allegations that he was refused the jobs at

issue because of his national origin and age.   The district court

concluded that Ramon had pointed to no evidence which showed that

a genuine issue of material fact existed on whether the

defendants’ stated reasons for not hiring him were false and that

discrimination was the real reason and granted summary judgment

for the defendants.

     On appeal, Ramon remains unable to point to any evidence

that discrimination was the real reason that he was not hired.

The only evidence he discusses is his own belief that

discrimination was at work and the fact that the hirees were not

Hispanic and were younger than he.   As the district court

correctly concluded, that evidence is not sufficient to raise a

fact question.

     The judgment of the district court is AFFIRMED.




                                 3